 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1484 
In the House of Representatives, U. S.,

June 29, 2010
 
RESOLUTION 
 
 
 
That the House has heard with profound sorrow of the death of the Honorable Robert C. Byrd, a Senator from the State of West Virginia.
That a committee of such Members of the House as the Speaker may designate, together with such Members of the Senate as may be joined, be appointed to attend the funeral.
That the Clerk communicate these resolutions to the Senate and transmit a copy thereof to the family of the deceased.
That when the House adjourns today, it adjourn as a further mark of respect to the memory of the deceased Senator. 
 
Lorraine C. Miller,Clerk.
